ORDER

PER CURIAM.
Defendant appeals his conviction for first degree robbery. He also appeals the denial of his Rule 29.15 motion as untimely.
We find the trial court did not plainly err in: (1) failing to intervene sua sponte when the State commented in its closing argument that the State’s evidence was uncontroverted; (2) admitting into evidence the in-court and out-of-court identifications of Defendant; and (3) submitting Jury Instruction No. 4, patterned after MAI-CR3d 302.04.
Further, we find the motion court did not clearly err in dismissing Defendant’s Rule 29.15 motion as untimely in that the motion court order was based on findings of fact that were not clearly erroneous. No error of law appears.
No jurisprudential purpose would be served by a written opinion. We affirm by written summary order pursuant to Rules 30.25(b) and 84.16(b). The parties have been provided with a memorandum, for their use only, setting forth the reasons for our decision.